         Case 1:16-cv-01534-JEB Document 410 Filed 04/04/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                       Plaintiff,

                and

 CHEYENNE RIVER SIOUX TRIBE,
                                                    Case No. 1:16-cv-1534-JEB
                       Intervenor-Plaintiff,        [Consolidated with 1:16-cv-1796 and
                                                    1:17-cv-267]
                v.
                                                    NOTICE OF CHANGE OF FIRM NAME
 U.S. ARMY CORPS OF ENGINEERS,

                       Defendant.

                and

 DAKOTA ACCESS, LLP,

                      Intervenor-Defendant.



       Pursuant to LCvR 5.1(c) (1), notice is hereby given that effective April 1, 2019, Fredericks

Peebles & Morgan LLP has changed its name to Fredericks Peebles & Patterson LLP. The Firm’s

and its lawyers’ addresses, phone numbers, fax numbers, and email addresses have not been

affected by this change.

       Respectfully submitted this 4th day of April, 2019.

                                             YANKTON SIOUX            TRIBE AND ROBERT
                                             FLYING HAWK


                                             By: s/ Jennifer S. Baker
                                             Jennifer S. Baker, OKBA# 21938
                                             (Pro Hac Vice)
                                             Jeffrey S. Rasmussen, WA #21121
                                                1
Case 1:16-cv-01534-JEB Document 410 Filed 04/04/19 Page 2 of 3



                            (Pro Hac Vice)
                            Fredericks Peebles & Patterson LLP
                            1900 Plaza Drive
                            Louisville, CO 80027
                            Phone: (303) 673-9600
                            Facsimile: (303) 673-9155
                            jbaker@ndnlaw.com
                            jrasmussen@ndnlaw.com
                            Attorneys for Plaintiffs Yankton Sioux Tribe and
                            Robert Flying Hawk

                            s/ Patricia A. Marks
                            Fredericks Peebles & Patterson LLP
                            401 9th Street, N.W., Suite 700
                            Washington, D.C. 20004
                            Phone: (202) 450-4887
                            Facsimile: (202) 450-5106
                            pmarks@ndnlaw.com
                            Attorneys for Plaintiffs Yankton Sioux Tribe and
                            Robert Flying Hawk




                              2
         Case 1:16-cv-01534-JEB Document 410 Filed 04/04/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th day of April, 2019, a copy of the foregoing was filed

electronically with the Clerk of the Court. The electronic filing prompted automatic service of the

filing to all counsel of record in this case who have obtained CM/ECF passwords.



                                             s/ Catherine A. Wiland
                                             Catherine A. Wiland
                                             Legal Assistant




                                                3
